EXHIBIT 10.37

Comerica

FIRST MODIFICATION TO BUSINESS LOAN AGREEMENT

        The First Modification to Business Loan Agreement (this “Modification”)
is entered into by and between ABAXIS, INC. (“Borrower”) and COMERICA BANK
(“Bank”) as of this 15th day of September, 2004, at San Jose, California.

RECITALS

        This Modification is entered into upon the basis of the following facts
and understandings of the parties, which facts and understandings are
acknowledged by the parties to be true and accurate:

        Bank and Borrower previously entered into a Business Loan Agreement
dated September 8, 2003. The Business Loan Agreement as so modified, and as such
may be otherwise modified, amended, restated, supplemented, revised or replaced
from time to time prior to the date hereof shall collectively be referred to
herein as the “Agreement.”

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as set forth
below.

AGREEMENT

        1. Incorporation by Reference. The Recitals and the documents referred
to therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

        2. Modification to the Agreement. Subject to the satisfaction of the
conditions precedent as set forth in Section 3 hereof, the Agreement is hereby
modified as set forth below.

          A. Section 2(d) of Addendum A to Business Loan Agreement is hereby
deleted in its entirety and replaced with the following:


          “2(d) A Quick Ratio of not less than 2.00:1.00.”


        3. Legal Effect.

          a. Except as specifically set forth in this Modification, all of the
terms and conditions of the Agreement remain in full force and effect. Except as
expressly set forth herein, the execution, delivery and performance of this
Modification shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement.


          b. Borrower represents and warrants that each of the representations
and warranties contained in the Agreement are true and correct as of the date of
this Modification, and that no Event of Default has occurred and is continuing.


          c. The effectiveness of this Modification and each of the documents,
instruments and agreements entered into in connection with this Modification is
conditioned upon receipt by Bank of this Modification and any other documents
which Bank may require to carry out the terms hereof.


        4. Miscellaneous Provisions.

          a. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the parties.


          b. This Modification may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.


IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

ABAXIS, INC. COMERICA BANK     By: /s/ Alberto Santa Ines

--------------------------------------------------------------------------------

By: /s/ Katherine G. Lauerman

--------------------------------------------------------------------------------

Title: CFO Katherine G. Lauerman
Corporate Banking Officer-Western Division

 

   

--------------------------------------------------------------------------------
